NOTICE OF CHANGE OF ADDRESS

              Case No:    WR-82.   613-01 & WR-82.613-02

                      Court of Criminal Appeals

                P.O. Box 12308     Austin, Texas 78711



I, James L. Kellev TDC3# 1894193 hereby gives notice to the
clerk of court within the above mention cases are open &/or
pending of the following change of prison confinement location

From August.15, 2014 until December 29, 2014, I was temporary
released to the-city, of Kansas City, KS Wyandotte County Jail.

I'm currently back in Texas and currently housed in the TDCJ

                                Byrd Unit
                                21 FM 247
                         Huntsville, TX 777320

Effective December 30, 2014.




£.y.6C£iAe- [>sqsusp6L ?q' yy
                                                           ^05 2015
                  TEXAS COURT OF CRIMINAL APPEALS


                     Case # WR-82, 613-01 & WR-82,613-02

                                      PETITION


FACTS

   1. Mr. James Kelley did not waive court reporter at sentencing - Documented
        State records confirm above FACT as follows:
   >    Both plea agreements -        F09-72634/F09-59178
   >    State Opinion -               2013 Tex. App. Lexis 985*3
   >    Court of Appeals-             05.11.00842CR& 05.11.00843CR

                Violates the VI & XIV Constitutional Amendments


   2. NO COUNSEL at sentencing & NO COUNSELS SIGNATURE FOR CASE #
      F09-72634 on Plea Agreement or Right to Appeal
           a.   Fraudulent court records     www.dallascounty.org

   3.   CERTIFICATE OF THUMBPRINT FRADULENT FOR CASE# F09-72634
        (COPIED FROM CASE # F09-59178) proves sentencing.
           a. Identity Theft by courts www.dallascounty.org

                    Violation of Federal Crime Act 1958 Section 83A
                          By the 282nd District Court off Dallas

                    JUSTICE AND ASSISTANCE NEEDED


The 3 facts above sums up the complaint in the writ in a nutshell, take a look
online at documents submitted & signed by the court. (Proof is in the
documents) If the tables were turn & the petitioner submitted fraudulent
documents to the courts then the petitioner would be punished but when the
courts submitted fraudulent documents its swept under the rug so the speak.
No court reporter, (every court proceeding/sentencing should have a
court reporter) so it's hearsay but the documents speak for themselves,
Petitioner has served his time for crime he's guilty of. This violation of his
constitutional amendments, not only have cause harm to the petitioner but
also his family. Justice (the truth) needs to come to light.


                                 www.dallascounty.org
                      Habeas Corpus 11.07          28 U.S.C. § 2254
        Case#F09-59178/F09-72634             or     W09-59178A / W09-72634A
                U.S. District Courts Northern District of Texas (Dallas) -
                           Civil Case #: 3:14-cv-02984-D-BH